United States Court of Appeals for the Federal Circuit

                                         04-1389


                                  TELECARE CORP.,

                                                       Plaintiff-Appellant,

                                            v.


               MIKE LEAVITT, Secretary of Health and Human Services,
              DEPARTMENT OF HEALTH AND HUMAN SERVICES, and
               CENTER FOR MEDICARE AND MEDICAID SERVICES,

                                                       Defendants-Appellees.


        Jeffrey L. Fisher, Davis Wright Tremaine LLP, of Seattle, Washington, argued for
plaintiff-appellant. On the brief were James P. Walsh, of San Francisco, California, and
D. Bruce Lamka, of Seattle, Washington. Of counsel was Peter L. Isola, of San
Francisco, California.

       Alisa B. Klein, Attorney, Appellate Staff, Civil Division, United States Department
of Justice, of Washington, DC, argued for defendants-appellees. With her on the brief
were Peter D. Keisler, Assistant Attorney General, Kevin V. Ryan, United States
Attorney, of San Francisco, California, and Mark B. Stern, Attorney. Of counsel on the
brief were Alex Azar, II, General Counsel, Robert P. Jaye, Acting Associate General
Counsel, Carol Bennett, Deputy Associate General Counsel for Program Integrity, and
Howard S. Cohen, Attorney, United States Department of Health and Human Services,
of Washington, DC.

Appealed from: United States District Court for the Northern District of California

Judge Saundra Brown Armstrong
 United States Court of Appeals for the Federal Circuit

                                        04-1389

                                  TELECARE CORP.,

                                                              Plaintiff-Appellant,

                                            v.

                   MIKE LEAVITT, Secretary of Health and Human
                 Services, DEPARTMENT OF HEALTH AND HUMAN
                     SERVICES, and CENTER FOR MEDICARE
                            AND MEDICAID SERVICES,

                                                              Defendants-Appellees.

                           ___________________________

                              DECIDED: May 25, 2005
                           ___________________________


Before CLEVENGER, RADER, and DYK, Circuit Judges.

DYK, Circuit Judge.

      This case involves a dispute between Telecare Corp. (“Telecare”) and the

government as to Telecare’s liability under the Medicare Secondary Payer statute,

Social Security Act § 1862, codified at 42 U.S.C. § 1395y. The United States District

Court for the Northern District of California held that Telecare was liable as a secondary

payer. We affirm.

                                    BACKGROUND

                                            I

      The defendants in this case administer the Medicare program.               Medicare

provides health insurance to the elderly, the disabled, and other eligible beneficiaries.
Medicare was enacted in 1965 as Title 18 of the Social Security Act, commonly known

as the Medicare Act. See Health Insurance for the Aged Act, Pub. L. No. 89-97, 79

Stat. 286 (1965).

      Beginning in 1980, Congress provided that where beneficiaries are covered for

medical expenses by both a group health plan and Medicare, Medicare would be a

“secondary payer” of those medical expenses. This provision is known as the Medicare

Secondary Payer (“MSP”) statute and is found at section 1862 of the Social Security

Act, codified as 42 U.S.C. § 1395y. “When the MSP statute applies, a private group

health plan must pay for an expense first. Thus, it is the ‘primary payer.’ Medicare pays

for any remaining amount of the expense not satisfied by the group health plan.

Consequently, it is the ‘secondary payer.’” N.Y. Life Ins. Co. v. United States, 190 F.3d

1372, 1374 (Fed. Cir. 1999).

      Although a private group health plan is obligated to make payment when

primarily liable, and Medicare is to avoid payment in such circumstances, Medicare

nonetheless sometimes makes payments in error. See United States v. Baxter Int’l,

Inc., 345 F.3d 866, 901 & n.30 (11th Cir. 2003). The government has the right to

reimbursement in such circumstances, and that reimbursement right is not limited to the

beneficiary, the health care provider, or the group health plan. Under the statute, as

amended in 2003, the government may recoup the payment from

      any or all entities that are or were required or responsible (directly, as an
      insurer or self-insurer, as a third-party administrator, as an employer that
      sponsors or contributes to a group health plan, or large group health plan,
      or otherwise) to make payment with respect to the same item or service
      (or any portion thereof) under a primary plan. . . .




04-1389                                    2
Social Security Act § 1862(b)(2)(B)(iii), codified at 42 U.S.C.A. § 1395y(b)(2)(B)(iii)

(Supp. 2004) (emphasis added).

       The issue in this appeal is whether the statute authorizes recovery against an

employer that “sponsors or contributes to” a group health plan.

                                            II

       Telecare is a company that provides services to those suffering from mental

illness.   The issue concerns Telecare’s liability for Medicare payments made to

Telecare’s employees (and their dependents).          Telecare makes available to its

employees a prepaid health care plan from Kaiser Foundation Health Plan and pays a

premium to Kaiser, thereby sponsoring and contributing to the group health plan. Under

the arrangement between Kaiser and Telecare, Kaiser is obligated to provide a defined

list of health care items and services for Telecare employees and their dependents.

Telecare is not itself contractually obligated to pay health care providers for these

medical services.

       Some of Telecare’s employees and their dependents are also covered by

Medicare. One such individual incurred medical expenses, for which Medicare initially

paid. Invoking the MSP statute, Medicare then demanded that Telecare reimburse it,

allegedly without seeking payment from the group health plan (Kaiser).           Telecare

eventually paid Medicare the sum of $1470.96 under protest. Telecare then filed this

action in the United States District Court for the Northern District of California, seeking

recovery of the amount paid to Medicare under the Little Tucker Act, 28 U.S.C.

§ 1346(a)(2), and declaratory and injunctive relief against further reimbursement




04-1389                                    3
demands under the Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq.

Telecare also sought class certification with respect to the APA claim.

       The district court dismissed the complaint. The district court held that there was

jurisdiction over Telecare’s claim for $1470.96 under the Little Tucker Act but dismissed

the suit for failure to state a claim, because the MSP statute, as amended in 2003, gave

Medicare the right to seek reimbursement from Telecare. Telecare Corp. v. Thompson,

No. 03-CV-3797, slip op. at 2-3, 6-7 (N.D. Cal. 2004). The district court concluded that

“[a]n employer that sponsors or contributes to a group health plan . . . falls squarely into

the language of the statute.” Id. at 6. The district court dismissed the APA claim for

lack of jurisdiction because there was no APA waiver of sovereign immunity where an

adequate remedy existed under the Tucker Act or Little Tucker Act to recover the

amounts illegally extracted by the government.1 Id. at 2-3. The district court did not rule

on Telecare’s motion for class certification. Telecare appeals.2

                                      DISCUSSION

                                             I

       We must first consider whether the district court had jurisdiction over the claim for

$1470.96 under the Little Tucker Act. Although the government concedes jurisdiction

under the Little Tucker Act, every “appellate federal court must satisfy itself not only of

its own jurisdiction, but also of that of the lower courts in a cause under review.”

Mitchell v. Maurer, 293 U.S. 237, 244 (1934).



       1
              The district court also held that the APA claim was not ripe for
adjudication. Id. at 3-5.
       2
              While Telecare moved for class certification, no class was certified.
Accordingly, only Telecare is before this court on appeal.



04-1389                                     4
       “The Tucker Act provides jurisdiction to recover an illegal exaction by

government officials when the exaction is based on an asserted statutory power.”

Aerolineas Argentinas v. United States, 77 F.3d 1564, 1573 (Fed. Cir. 1996). Because

the amount claimed is less than $10,000, the Little Tucker Act on its face grants the

district court jurisdiction to determine whether Telecare was entitled to the return of

$1470.96. See 28 U.S.C. § 1346(a)(2) (2000).

       However, as we recently held in Wilson v. United States, No. 04-5051 (Fed. Cir.

Apr. 21, 2005), Tucker Act jurisdiction is limited in Medicare cases by sections 205 and

1872 of the Social Security Act. Specifically, § 205(h), as modified by § 1872, provides:

       The findings and decisions of the [Secretary of Health and Human
       Services] after a hearing shall be binding upon all individuals who were
       parties to such hearing. No findings of fact or decision of the [Secretary]
       shall be reviewed by any person, tribunal, or governmental agency except
       as herein provided. No action against the United States, the [Secretary],
       or any officer or employee thereof shall be brought under section 1331 or
       1346 of title 28, United States Code [the Little Tucker Act] to recover on
       any claim arising under [the Medicare Act].

Social Security Act § 205(h), codified at 42 U.S.C. § 405(h) (2000).

       Section 205(h) thus bars Little Tucker Act jurisdiction and federal question

jurisdiction for a claim “arising under” the Medicare Act. We have read section 205(h) to

bar Tucker Act jurisdiction as well for “arising under” claims brought under the Tucker

Act itself. Wilson, slip op. at 11. The question is the meaning of the “arising under”

language of § 205(h). In Wilson, we held that a claim “arises under” the Medicare Act if

the claim is subject to the specialized review process of sections 205(g) and 1869 of the

Social Security Act (codified at 42 U.S.C. §§ 405(g) and 1395ff). Wilson, slip op. at 11

n.9. Section 1869(a)(1) provides, inter alia, for an initial determination by the Secretary

of “whether an individual is entitled to benefits.” Section 1869(b)(1)(A) provides:



04-1389                                     5
         [A]ny individual dissatisfied with any initial determination under subsection
         (a)(1) shall be entitled to reconsideration of the determination, and . . . a
         hearing thereon by the Secretary . . . and . . . to judicial review of the
         Secretary’s final decision after such hearing as is provided in section
         205(g).

Social Security Act § 1869(b)(1)(A), codified at 42 U.S.C.A. § 1395ff(b)(1)(A) (Supp.

2004).

         In Wilson we held that the plaintiff was asserting a claim of entitlement to benefits

and thus the claim “arose under” the Medicare Act. In that case, Medicare determined

that it overpaid benefits to Wilson, and Medicare sought to recover that overpayment

from him. Wilson paid Medicare but then sued to get the money back. We held that

such a suit was “essentially a claim contesting the agency’s initial determination that it

overpaid benefits to [ ] Wilson, and [was] thus a claim for benefits.” Wilson, slip op. at

17. Because the specialized administrative and judicial review process of sections 1869

and 205(g) applied to claims for benefits, Tucker Act jurisdiction was barred by

section 205(h). The same would, of course, apply to a suit under the Little Tucker Act,

which is expressly barred when a suit “arises under” the Medicare Act.

         However, we also noted in Wilson that “[w]e do not suggest that the application

of [section 205(h)] precludes judicial review through other avenues in cases where the

specialized administrative and judicial review processes provided in the statute are not

available.” Id., slip op. at 11 n.9. In this case, Medicare did not assert that it overpaid

benefits to Telecare, but rather to Telecare’s employee. Telecare is not asserting, and

cannot assert, any claim of entitlement to Medicare benefits, or any other claim under




04-1389                                       6
section 1869(a)(1). The specialized review process is thus not available.3 Because

Telecare cannot invoke the specialized administrative and judicial review process of

sections 1869 and 205(g), section 205(h) does not apply. Indeed, the government here

concedes that Telecare’s money claim is “properly presented under the Little Tucker

Act.” (Br. of Appellee at 31.) Therefore, the district court properly had jurisdiction under

the Little Tucker Act to adjudicate Telecare’s claim for $1470.96.

                                             II

       In addition to the Little Tucker Act, Telecare also seeks declaratory and injunctive

relief to bar further demands for payment under the APA. The APA contains a waiver of

sovereign immunity for suits to “set aside agency action . . . found to be . . . in excess of

statutory jurisdiction, authority, or limitations.” 5 U.S.C. § 706 (2000). But the APA

waives sovereign immunity only if there is “no other adequate remedy.” 5 U.S.C. § 704

(2000).

       The availability of an action for money damages under the Tucker Act or Little

Tucker Act is presumptively an “adequate remedy” for § 704 purposes. Christopher

Vill., L.P. v. United States, 360 F.3d 1319, 1327-29 (Fed. Cir. 2004); Consol. Edison Co.

of N.Y. v. United States, 247 F.3d 1378, 1382-84 (Fed. Cir. 2001); see Martinez v.

United States, 333 F.3d 1295, 1320 (Fed. Cir. 2003) (en banc). Because Telecare can

bring an action under the Tucker Act or Little Tucker Act to redress the allegedly

improper exaction, there is no waiver of sovereign immunity under the APA. Telecare

contends that the remedy is not adequate because it could recover the amounts illegally



       3
              Telecare could have challenged the asserted indebtedness through
administrative procedures under the Debt Collection Improvement Act of 1996, 31
U.S.C. § 3711, but not under the Medicare administrative process.


04-1389                                     7
demanded by Medicare only by repeatedly bringing suit, but a final decision in a Little

Tucker Act case either by this court or the Supreme Court will finally resolve the issue

and as a practical matter make repeated suits unnecessary. See Consol. Edison, 247

F.3d at 1384.       The district court correctly dismissed Telecare’s APA claim for

declaratory and injunctive relief for lack of jurisdiction.4

                                               III

       We proceed to the merits of Telecare’s Little Tucker Act claim. On the merits of

Telecare’s Little Tucker Act claim for $1470.96, this case requires us to interpret the

MSP statute. Originally, Medicare “paid for services without regard to whether they

were also covered by an employer group health plan.” N.Y. Life, 190 F.3d at 1373. As

noted earlier, the MSP statute was first enacted in 1980 to make Medicare secondarily

liable to liability insurance plans and workmen’s compensation plans. Medicare and

Medicaid Amendments of 1980, Pub. L. No. 96-499, sec. 953, § 1862, 94 Stat. 2599,

2647. Its provisions were extended to make Medicare secondarily liable to group health

plans in 1981. Medicare and Medicaid Amendments of 1981, Pub. L. No. 97-35, sec.

2146(a), § 1862, 95 Stat. 357, 800-01. Medicare was not obligated to pay for certain

medical services if payments had been made or would be made “promptly” by a group

health plan.5




       4
               Telecare also asserted a claim to the $ 1470.96 under the APA. Such a
claim is also clearly barred as a suit under the Little Tucker Act is an adequate remedy.
       5
               The 1981 statute provided:

       [P]ayment under this title may not be made, except as provided in
       subparagraph (B), with respect to any item or service . . . to the extent that
       payment with respect to expenses for such item or service (i) has been
       made under any group health plan . . . or (ii) the Secretary determines will


04-1389                                        8
      Section 1862(b)(2)(B) of the 1981 statute then provided, in pertinent part:

      Any payment under this title with respect to any item or service . . . shall
      be conditioned on reimbursement to the appropriate Trust Fund . . . when
      notice or other information is received that payment . . . has been made
      under a plan.

Thus Medicare was entitled to reimbursement by the beneficiary or the health care

provider who had received “payment” from Medicare, but there appeared to be no

provision for the Secretary to seek payment from the group health plan. See H.R. Rep.

No. 98-432, at 1803 (1984).

      In 1984, the statute was amended to authorize actions by the United States to

recover payments from entities “responsible” for payment.       Medicare and Medicaid

Budget Reconciliation Amendments of 1984, Pub. L. No. 98-369, sec. 2344(c),

§ 1862(b)(3), 98 Stat. 494, 1095-96. The 1984 statute provided, in pertinent part:

      In order to recover payment made under this title for an item or service,
      the United States may bring an action against any entity which would be
      responsible for payment with respect to such item or service (or any
      portion thereof) under such a plan.

Social Security Act, § 1862(b)(3)(A), codified at 42 U.S.C. § 1395y(b)(3)(A) (1982 &

Supp. II 1984). The language of the statute clearly allowed the United States to recover

payments from the group health plan.

      In the late 1980s, Medicare asserted that it could also seek recovery from third-

party administrators (“TPAs”) of group health plans as well as the entity that bore the

ultimate financial burden of the plan.     The litigation culminated in the District of



      be made under such a plan as promptly as would otherwise be the case if
      payment were made by the Secretary under this title.

Social Security Act § 1862(b)(2)(A), codified at 42 U.S.C. § 1395y(b)(2)(A) (1976
& Supp. V 1981).


04-1389                                    9
Columbia Circuit’s decision in Health Insurance Association of America, Inc. v. Shalala,

23 F.3d 412, 417 (D.C. Cir. 1994) (“HIAA”), holding that the then-existing statute did not

provide for recovery against TPAs.

      Congress amended the statute in 1997 to allow Medicare to recover against

TPAs and others “required or responsible . . . to make payment.” Balanced Budget Act

of 1997, Pub. L. No. 105-33, sec. 4633(a), § 1862, 111 Stat. 251, 487. The statute, in

pertinent part, was amended to read:

      In order to recover payment made under this title for such an item or
      service, the United States may bring an action against any entity which is
      required or responsible (directly, as a third-party administrator, or
      otherwise) to make payment with respect to such item or service (or any
      portion thereof) under a primary plan.

Social Security Act § 1862(b)(2)(B)(ii), codified at 42 U.S.C. § 1395y(b)(2)(B)(ii) (2000)

(prior to 2003 amendment) (1997 amendment emphasized).            The legislative history

makes clear that this amendment was in response to the HIAA decision. The House

Report stated: “A 1994 appeals court decision held that [Medicare] could not recover

from third party administrators of self-insured plans. . . . The provision would permit

recovery from third party administrators of primary plans.” H.R. Rep. No. 105-149, at

739 (1997).

      Beginning in 2000, Medicare asserted that it could seek recovery from employers

who sponsored or contributed to third-party health insurance for their employees, relying

on the “or otherwise” language of the 1997 amendment. Telecare and other employers

disputed this interpretation, leading to the filing of the present suit in August 2003.

While the suit was pending, in December 2003, Congress again amended the MSP

statute. Medicare Prescription Drug, Improvement, and Modernization Act of 2003, Pub




04-1389                                   10
L. No. 108-173, sec. 301(b)(3), § 1862(b)(2)(B), 117 Stat. 2066, 2222.                 The

amendments were made effective retroactively to 1980.6           Id. sec. 301(d)(2).   The

amended statute provides:

       (iii) Action by United States. In order to recover payment made under this
       title for an item or service, the United States may bring an action against
       any or all entities that are or were required or responsible (directly, as an
       insurer or self-insurer, as a third-party administrator, as an employer that
       sponsors or contributes to a group health plan, or large group health plan,
       or otherwise) to make payment with respect to the same item or service
       (or any portion thereof) under a primary plan. The United States may, in
       accordance with paragraph (3)(A) collect double damages against any
       such entity. In addition, the United States may recover under this clause
       from any entity that has received payment from a primary plan or from the
       proceeds of a primary plan's payment to any entity.

Social Security Act § 1862(b)(2)(B)(iii), codified at 42 U.S.C.A. § 1395y(b)(2)(B)(iii)

(Supp. 2004). The changes in language from the 2003 amendments are emphasized.

       The parties discuss at some length the various regulations under the statute, the

appropriate construction of those regulations, and the question of deference under

Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).

We need not address those questions because we conclude that the statute’s plain

language compels a finding that all employers who sponsor or contribute to a group

health plan are liable.

       Telecare first argues that the term “employer” should be limited to self-insured

employers. We see no basis for limiting the term “employer” in this way, and Congress

specifically and separately provided for recovery from self-insurers in the same statutory




       6
              Telecare does not argue that the amendments cannot be retroactively
applied.


04-1389                                    11
provision.7   Telecare concedes that it “makes available to its employees a prepaid

health care plan from Kaiser [and] . . . pays a premium to Kaiser.” (Br. of Appellant at

3.) Telecare is thus clearly “an employer that sponsors or contributes to a group health

plan.” It argues, however, that this does not create liability because it is not “required or

responsible . . . to make payment . . . under a primary plan.” In essence, Telecare

argues that there is a conflict between the “employer” language inside the parenthetical

and the “required or responsible” language outside the parenthetical, and it urges us to

disregard the “employer” language within the parenthetical, following the Supreme

Court’s decision in Chickasaw Nation v. United States, 534 U.S. 84 (2001). However,

Chickasaw does not support Telecare’s proposed interpretation of the statute.

       Chickasaw involved the interpretation of 25 U.S.C. § 2719, which provided: “The

provisions of [the Internal Revenue Code of 1986] (including sections 1441, 3402(q),

6041, and 6050I, and chapter 35 of such [Code]) concerning the reporting and

withholding of taxes . . . shall apply to Indian gaming operations . . . in the same

manner as such provisions apply to State gaming and wagering operations.”               The

problem was that Chapter 35 was not a reporting or withholding provision, but rather

imposed taxes. The petitioners in Chickasaw, Indian tribes who had gaming operations,

argued that under section 2719 they were exempt from Chapter 35 taxes because the

states were exempted. The Supreme Court rejected the argument for exemption. It



       7
              In urging that its proposed construction would not render the term “self-
insurer” superfluous, Telecare argues that the term “self-insurer” in § 1862
encompasses only self-insured entities engaged in a business, trade or profession, and
that inclusion of the term “employer” was necessary to cover self-insured governmental
and charitable employers. This argument has no support in the language of the statute,
and is without merit.



04-1389                                     12
found an irreconcilable conflict between the language inside and outside the

parenthetical, and concluded that the language outside the parenthetical governed. The

Court concluded that it could “find no other reasonable reading of the statute,” except to

reduce the reference to Chapter 35 in the parenthetical to “surplusage.” 534 U.S. at 89.

The Court noted that “the language outside the parenthetical is unambiguous.” Id. It

would not have been possible to regard the parenthetical in § 2719 as defining

“reporting” or “withholding” to include the provisions of Chapter 35 because the two

terms are used repeatedly and have well-established meanings in the Internal Revenue

Code. See, e.g., I.R.C. § 3402 (2000) (prescribing the withholding of income tax from

wages); I.R.C. § 6053 (2000) (prescribing reporting requirements for tips). The Court

concluded that “the more plausible role for the parenthetical to play in [25 U.S.C.

§ 2719] is that of providing an illustrative list of examples . . . , in context, common

sense suggests that the cross-reference [to Chapter 35] is simply a drafting mistake, a

failure to delete an inappropriate cross-reference in the bill that Congress later enacted

into law.” Chickasaw, 534 U.S. at 90-91.

       Telecare’s reliance on Chickasaw is misplaced. As we now discuss, there is no

irreconcilable inconsistency between the language inside and outside the parenthetical

in the MSP statute. There is thus nothing in the MSP statute itself or the legislative

history to indicate that Congress made a drafting mistake.

       Telecare’s attempt to find a conflict between the words inside and outside the

parenthetical in § 1862 rests with the contention that “responsible” means “legal[ly]

obligat[ed].” (Reply Br. of Appellant at 7.) We reject this reading for several reasons.




04-1389                                    13
       First, since Congress used the term “required” as well as “responsible”, it seems

unlikely that Congress intended to give “responsible” the same meaning as “required.”

Telecare cites Neal v. Clark, 95 U.S. 704, 708-09 (1877), for the canon that: “[T]he

coupling of words together shows that they are to be understood in the same sense.”

That is true but irrelevant, for “same sense” does not mean “identical.” Neal construed

the word “fraud” in the bankruptcy statute in light of the adjoining word “embezzlement,”

and held that fraud required moral turpitude or intentional wrongdoing since those were

required for embezzlement. Id. at 709. Neal did not give “fraud” and “embezzlement”

identical   meanings.      Telecare’s   proposed    interpretation,   that   “required”   and

“responsible” mean the same thing, instead violates the canon that courts should be

“reluctant to treat statutory terms as surplusage in any setting.” Duncan v. Walker, 533

U.S. 167, 174 (2001) (internal quotations omitted).

       Second, the Supreme Court has held that the plain meaning of a statute is to be

ascertained using standard dictionaries in effect at the time of the statute’s enactment.

Lamar v. United States, 241 U.S. 103, 113 (1916).            The dictionary offers various

definitions of “responsible” including “liable or subject to legal review or in case of fault

to penalties,” and “involving a degree of accountability.”            Webster’s Third New

International Dictionary of the English Language 1935 (3d ed. 1961). Although the first

definition supports Telecare’s position that “responsible” means “legally obligated,” the

other definition supports a concept of indirect responsibility.          The statute itself

contemplates that some entities are “directly” liable, i.e. legally obligated, thus

suggesting that the other covered entities are only indirectly responsible.               By

distinguishing between “directly” responsible entities and other entities the parenthetical




04-1389                                     14
indicates that an employer’s responsibility may be either direct or indirect. Thus we

think that the word “responsible” means “involving a degree of accountability,” a

definition that easily encompasses employers who sponsor or contribute to a group

health plan.

       Even if the ordinary meaning of “responsible” were limited to “legally obligated,”

the same result would obtain.      Statutes frequently define words in a manner that

diverges from ordinary meaning. And this can be done through a parenthetical as well

as a specific definitional provision, as the Supreme Court’s decision in Pinellas Ice &

Cold Storage Co. v. Commissioner, 287 U.S. 462, 469-70 (1933) makes clear.              In

Pinellas Ice, the Supreme Court interpreted “reorganization” under section 203 of the

Revenue Act of 1926. The relevant section stated: “[t]he term ‘reorganization’ means

(A) a merger or consolidation (including the acquisition by one corporation of at least a

majority of the voting stock and at least a majority of the total number of shares of all

other classes of stock of another corporation, or substantially all the properties of

another corporation) . . . .” Revenue Act of 1926, ch. 27, § 203(h)(1), 44 Stat. Pt. 2, 9,

14. The Fifth Circuit had held that, despite the language of the parenthetical, “merger or

consolidation” should be limited to its ordinary meaning, which was “an acquisition of

substantially all the property of another corporation.” Pinellas Ice & Cold Storage Co. v.

Commissioner, 57 F.2d 188, 190 (5th Cir. 1932). The Supreme Court rejected this

interpretation, holding that:

       The words within the parenthesis may not be disregarded. They expand
       the meaning of “merger” or “consolidation” so as to include some things
       which partake of the nature of a merger or consolidation but are beyond
       the ordinary and commonly accepted meaning of those words — so as to
       embrace circumstances difficult to delimit but which in strictness cannot be
       designated as either merger or consolidation.



04-1389                                   15
Pinellas Ice, 287 U.S. at 469-70 (emphasis added).

       Telecare attempts to distinguish Pinellas Ice by arguing that where the

parenthetical comes at the end of the statutory language, the parenthetical is defining;

but because the parenthetical in § 1862 comes in the middle of the statutory language,

it is not defining. We do not think that appellant has articulated a meaningful distinction

between the two situations. Pinellas Ice holds that parentheticals may define terms

beyond their “ordinary and commonly accepted meaning,” id., so long as the statute

itself permits such a definition.8   Here, even if Telecare’s view as to the ordinary

meaning of “responsible” were to be accepted, the parenthetical defines the word to

have a broader meaning in this particular statute.

                                            IV

       Telecare finally argues that imposing liability on it would be contrary to the policy

and purpose of the MSP statute. Telecare notes that the MSP statute unquestionably

allows Medicare to seek reimbursement from Kaiser, and argues that an additional



       8
             As noted above, in Chickasaw, the language of the statute did not permit
such a construction. As the Supreme Court stated:

       The language of the statute is too strong to bend as the Tribes would wish
       — i.e., so that it gives the chapter 35 reference independent operative
       effect.     For one thing, the language outside the parenthetical is
       unambiguous. It says without qualification that the subsection applies to
       “provisions . . . concerning the reporting and withholding of taxes.” And
       the language inside the parenthetical, prefaced with the word “including,”
       literally says the same. To “include” is to “contain” or “comprise as part of
       a whole.” Webster's Ninth New Collegiate Dictionary 609 (1985). In this
       instance that which "contains" the parenthetical references — the “whole”
       of which the references are "parts” — is the phrase “provisions . . .
       concerning the reporting and withholding of taxes . . . .”

Chickasaw, 534 U.S. at 89.


04-1389                                    16
remedy against Telecare is unnecessary. It also urges that allowing recovery against

an employer is unfair. Telecare points out that under its contract with Kaiser, it has only

one year to seek reimbursement from Kaiser, whereas the United States has three

years to bring an action under the MSP statute. Social Security Act § 1862(b)(2)(B)(vi),

codified at 42 U.S.C.A. § 1395y(b)(2)(B)(vi) (Supp. 2004). Therefore, it is possible that

Telecare will be liable under the MSP statute even when it cannot seek reimbursement

from Kaiser. Telecare argues Congress cannot have intended an employer who is not

otherwise liable for medical expenses to actually end up paying for such expenses

through reimbursing Medicare, without further recourse from an insurer. In support of

this argument, Telecare notes that the same parenthetical in section 1862 that imposes

liability on employers also imposes liability on TPAs, but recovery against TPAs is

precluded in certain circumstances when the TPA would not be able to seek further

reimbursement from “the employer or group health plan.”9            Telecare argues that

Congress would not have intended to treat employers differently from TPAs, and had

Congress really intended to impose liability on employers, it would have included a




      9
             The provision states:

      The United States may not recover from a third-party administrator under
      this clause in cases where the third-party administrator would not be able
      to recover the amount at issue from the employer or group health plan and
      is not employed by or under contract with the employer or group health
      plan at the time the action for recovery is initiated by the United States or
      for whom it provides administrative services due to the insolvency or
      bankruptcy of the employer or plan.

Social Security Act § 1862(b)(2)(B)(iii), codified at 42 U.S.C.A. § 1395y(b)(2)(B)(iii)
(Supp. 2004) (emphasis added).



04-1389                                    17
similar exemption from liability in cases where later recovery by the employer from the

group health plan was unavailable.

       There are several responses to Telecare’s policy argument. First and foremost,

the plain language of the statute leads to a contrary result. Second, Congress plainly

regarded TPAs as appropriately falling into a different category than employers since

TPAs were exempt only if they could not recover from either the group health plan or

the employer. Third, it is up to Congress, and not this court, to decide whether the

statute is fair to employers as compared to TPAs or insurers. See United States v.

Noland, 517 U.S. 535, 541 n.3 (1996) (“Noland may or may not have a valid policy

argument, but it is up to Congress, not this Court, to revise the [statute] if it so

chooses.”); cf. HIAA, 23 F.3d at 416-17. Finally, Telecare’s concern that it will end up

without reimbursement from Kaiser after paying Medicare can be remedied if Telecare

enters into agreements with insurance providers that allow recourse for the same period

as the government has recourse against Telecare as an employer.

                                           V

       Therefore, we hold that the statute allows the United States to initiate an action

against any employer that “sponsors or contributes to a group health plan,” where the

group health plan “make[s] payment with respect to the same item or service (or any

portion thereof) under a primary plan.” Such a construction gives reasonable meaning

and effect to all the words in the statute, and is to be preferred over Telecare’s

proposed interpretation, which would render parts of the statute inoperative. Telecare

sponsors and contributes to the group health plan, and under the plain language of the

statute it cannot prevail.




04-1389                                   18
                                    CONCLUSION

     For the foregoing reasons, the judgment of the district court is affirmed.

                                     AFFIRMED

                                       COSTS

     No costs.




04-1389                                  19